Order reversed upon the law, with ten dollars costs and disbursements, and application for peremptory mandamus order granted, with fiifty dollars costs. In our opinion, upon the facts here presented, the Building Zone Resolution, section 4,* permits the use of premises located in a business district for a wet wash laundry. The resolution of the board of standards and appeals, expressing a contrary opinion, was invalid and of no effect to sustain the denial by the respondent of the certificate of occupancy applied for. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.

 See New York City Building Zone Resolution, § 4.— [Rep.